  4:16-cr-03087-JMG-CRZ Doc # 64 Filed: 12/08/20 Page 1 of 1 - Page ID # 162




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:16-CR-3087

vs.                                                         ORDER

ERIC SAYER,

                   Defendant.

       This matter is before the Court on the defendant's motion to terminate
supervised release (filing 59). The Court may do so "if it is satisfied that such
action is warranted by the conduct of the defendant released and the interest
of justice." 18 U.S.C. § 3583(e)(2); see Fed. R. Crim. P. 32.1(c); United States v.
Mosby, 719 F.3d 925, 930 (8th Cir. 2013); see also U.S.S.G. § 5D1.2 cmt. n.5.
The Court finds it is warranted here. Accordingly,

      IT IS ORDERED:

      1.    The defendant's motion to terminate supervised release
            (filing 59) is granted.

      2.    The defendant is discharged from supervision and the
            proceedings in this case are terminated.

      Dated this 8th day of December, 2020.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
